This case presents error from the district court of Seminole county, wherein there was judgment for the defendant in error. Plaintiff in error has perfected an appeal to this court, and in compliance *Page 118 
with the rules has served and filed a brief herein, but the defendant in error has neglected to serve and file a brief, and has offered no excuse for his failure so to do.
We have carefully examined the record, and are of opinion that the brief amply sustains the assignments of error; therefore, under the established doctrine, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may reverse the judgment in accordance with the prayer of the petition of the plaintiff in error.
The judgment of the trial court should, therefore, be reversed, and the cause remanded.
By the Court: It is so ordered.